Morphy J.,

delivered the opinion of the court.
The plaintiffs claim on a note and open account, which were due by Ives, Henry & Parham, as joint owners of a plantation, but the payment of which was assumed by (he latter, in a sale made to him by his partners of the property held in common. The defendant denies his liability for the note sued on, averring, that he never authorized Henry, who signed it in the name of the partnership, to bind him for any purpose whatever. He also denies, that (his note is included among the debts he assumed to pay. The plaintiffs had a judgment below, from which defendant prosecutes this appeal.
On examining the sale made to defendant by his co-proprietors, we find that the plaintiffs claim is expressly included, and mentioned among the plantation debts which defendant undertook to discharge. We cannot consider the defence made below as serious, nor can we view this appeal in any other light than as one taken for delay. The damages prayed for by the appellees must be awarded to them.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs and ten per cent, damages.